TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-11-00166-CV


Keith William Dutson, Jr., Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT

NO. 1004, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

On January 24, 2011, the Court received a copy of Keith William Dutson's notice
of appeal from his conviction for sexual assault of a child.  The appeal was docketed as
cause number 03-11-00039-CR.  On March 17, 2011, the Court received a copy of Dutson's notice
of appeal from the trial court's order denying his request for a free appellate record.  This document
should have been filed as part of the criminal appeal, but it was instead erroneously docketed as a
separate appeal under cause number 03-11-00166-CV.
Cause number 03-11-00166-CV is dismissed.  The clerk's record and all other
documents filed under that cause number shall be transferred to and filed in cause
number 03-11-00039-CR, where the reporter's record from the indigency hearing has already been
filed.  Dutson's appeal of his conviction, including the issue of his entitlement to a free record, shall
continue as cause number 03-11-00039-CR.

						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed
Filed:   May 3, 2011